363 S.W.3d 382 (2012)
STATE of Missouri, Respondent,
v.
Clint Wayne JACOBS, Appellant.
No. WD 73436.
Missouri Court of Appeals, Western District.
February 21, 2012.
Rosemary Percival, Kansas City, MO, for Appellant.
Timothy Blackwell, Jefferson City, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., THOMAS H. NEWTON, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. Clint Wayne Jacobs appeals from the convictions of first-degree burglary and violation of an order of protection.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).